     Case 4:19-cv-04749 Document 1 Filed on 12/06/19 in TXSD Page 1 of 13



                IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


  OWEN KEITH HENDRICKS &                          §
  THOMAS SALTER,
  Plaintiffs                            §
                                        §
  v.                                    §       CIVIL ACTION NO.: 4:19-cv-4749
                                        §
  CHENIERE ENERGY.,                     §                   JURY DEMANDED
  Defendant                             §
                                        §
                                        §
______________________________________________________________________________

                     PLAINTIFFS’ ORIGINAL COMPLAINT
______________________________________________________________________________

TO THE HONORABLE U.S. DISTRICT COURT JUDGE:

         Plaintiffs Owen Keith Hendricks and Thomas Salter (“Plaintiffs” or “Mr. Hendricks” or

“Mr. Salter”) file their Original Complaint, complaining of and about Defendant Cheniere Energy

(hereinafter referred to as “Cheniere” or “Defendant”), and in support, show to the Court the

following:

                                               I.
                                            PARTIES

         1.     Plaintiffs Owen Keith Hendricks and Thomas Salter are individuals residing in

Texas.

         2.     Defendant is a for-profit corporation organized and existing under the laws of the

   State of Texas. It is authorized to conduct business in the State of Texas. Defendant may be

   served with process by serving its registered agent, Corporation Service Company d/b/a CSC-

   Lawyers Incorporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-

   3218 USA.
      Case 4:19-cv-04749 Document 1 Filed on 12/06/19 in TXSD Page 2 of 13



                                                  II.

                                         JURISDICTION

       3.      This Court has jurisdiction pursuant to 28 U.S.C. section 1331, as Plaintiffs’ causes

of action arise under a federal statute: Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §§ 2000e-2(a) and 2000e-3(a).

       4.      Additionally, pursuant to 28 U.S.C. Section 1367, this Court has supplemental

jurisdiction over Plaintiffs’ claims arising under Texas law because such claims are so related to

the claims within the Court’s original jurisdiction that they form part of the same case or

controversy under Article 3 of the United States Constitution.

       5.      Venue is proper in the U.S. Southern District of Texas–Houston Division pursuant

to 28 U.S.C. Section 1391(a), because this is the judicial district in which a substantial part of the

events or omissions giving rise to Plaintiffs’ claim occurred.

                                          III.
                                  NATURE OF THE ACTION

       6.      This is an action brought pursuant to Title VII of the Civil Rights Act of 1964, as

amended. Plaintiffs allege that they were discriminated against on the basis of sex, age, and

retaliated against for pursuing an activity protected by Title VII.

                                     IV.
                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       7.      On January 8, 2019, Plaintiff, Mr. Salter, filed a Charge of Discrimination (Charge

No. 460-2019-01558) with the U.S. Equal Employment Opportunity Commission (“EEOC”) and

the Texas Workforce Commission – Civil Rights Division against Defendant alleging sex and age

discrimination and retaliation.




Plaintiffs’ Original Complaint                                                                      2
      Case 4:19-cv-04749 Document 1 Filed on 12/06/19 in TXSD Page 3 of 13



       8.      On January 8, 2019, Plaintiff, Mr. Hendricks, filed a Charge of Discrimination

(Charge No. 460-2019-01566) with the U.S. Equal Employment Opportunity Commission

(“EEOC”) and the Texas Workforce Commission – Civil Rights Division against Defendant

alleging sex and age discrimination and retaliation.

       9.      Subsequently, on September 9, 2019, the EEOC issued Plaintiffs their Notice of

Right to Sue. Plaintiffs file this lawsuit within ninety (90) days of receiving the Notice from the

EEOC. Therefore, Plaintiffs’ lawsuit is timely filed. A copy of the Right to Sue notice is attached

hereto as Exhibit A.

                                               V.
                                             FACTS

       10.     Plaintiff Thomas Salter, 41 years old, began his employment with Defendant in July

2015 as Superintendent. Plaintiff Owen Keith Hendricks, 54 years old, began his employment at

Cheniere in March of 2012 as Director of Construction. Both Salter and Hendricks were assigned

to the Corpus Christi Liquefaction Project in Gregory, Texas.

       11.     In November 10, 2017, Salter and Hendricks were invited by supervisor and Vice

President of Projects, James McMillan, to a team building/ hunting trip in Beaver Creek, Texas.

To Plaintiffs’ knowledge, participation on this trip was sanctioned by Cheniere’s upper

management. Thus, Plaintiffs participated in the trip on December 28, 2017. Plaintiffs drove to the

location and paid for all expenses except for the hunted animal fee.

       12.     On July 6, 2018, Plaintiff Salter performed maintenance on a 2016 Honda Pioneer

UTV assigned to his Project. The Honda was being sabotaged where it was parked on site via

water placed in the fuel tank. Plaintiff Hendricks contacted Senior Vice President Ed Lehotsky to

inform him of the equipment being sabotaged. Lehotsky authorized the installation of a hidden

camera to catch the saboteur. Lehotsky also agreed to remove the unit from site to run fuel



Plaintiffs’ Original Complaint                                                                   3
      Case 4:19-cv-04749 Document 1 Filed on 12/06/19 in TXSD Page 4 of 13



treatment through the system and perform repairs. As Plaintiff Salter’s first-line supervisor,

Plaintiff Hendricks instructed Salter to perform this task while waiting for the installation of the

hidden camera.

       13.     In the months preceding the Plaintiffs’ termination, Plaintiff Hendricks was

receiving constant verbal attacks from Office Manager Elizabeth Ruiz in front of his coworkers

and subordinates. He talked to Keith Little and Human Resources Manager Nancy Bui about the

verbal abuse to no avail.

       14.     On August 28, 2018, Ruiz was in Hendricks’ office screaming at him. Her

screaming was so loud that many of Hendricks’ coworkers and subordinates could hear what she

was saying. Plaintiff Salter, who was approximately 70 feet away from Hendricks’ office, heard

Ruiz make the following statement: “I don’t know if Thomas Salter is sucking your dick or if you

are sucking Thomas Salter’s dick.” After the incident, both Hendricks and Salter made formal

sexual harassment complaints to Nancy Bui about Elizabeth Ruiz’s comments and behavior

towards them. Plaintiff Hendricks—on behalf of both he and Plaintiff Salter—complained about

Ms. Ruiz’s behavior to Jose Dumlao, Senior Director of Project Management, and to Mr. Lehotsky.

       15.     After receiving the Plaintiffs’ complaints, Ms. Bui spoke to Plaintiff Salter

regarding the details of his complaint. Bui told Salter that Ms. Ruiz was “protected under company

policy.” Plaintiff Salter attempted to follow-up with Ms. Bui on two occasions on the results of the

investigation of his complaint and never received a response.

       16.     Bui also spoke to Plaintiff Hendricks about his complaint. Hendricks was also

informed that Ms. Ruiz was protected under company policy even though she had admitted to

making these statements. During this meeting, Mr. Lehotsky told Ms. Bui “We will never satisfy

this woman” in reference to Ms. Ruiz’s complaints and the fact that she wanted to take legal action




Plaintiffs’ Original Complaint                                                                    4
      Case 4:19-cv-04749 Document 1 Filed on 12/06/19 in TXSD Page 5 of 13



against Cheniere. Hendricks also attempted to follow-up with Ms. Bui on the results of the

investigation of his complaint. Like with Salter, Hendricks never received a response.

       17.     After Plaintiffs made the sexual harassment complaints, Ms. Bui proceeded to

discuss with them the team building/hunting trip taken in 2017 and the use of the Honda UTV off

site in July 2018. Plaintiffs explained to Ms. Bui that they attended the team building/hunting trip

after invitation from Mr. McMillan. Plaintiffs explained to Ms. Bui that Jon Gaskamp,

Construction Manager, and Sheila Findley were also in attendance. Plaintiffs advised Ms. Bui that

they were invited via the project VP and verified the approval to attend with their supervisors,

including Mr. Gaskamp. Lastly, Plaintiffs explained to Ms. Bui that they had authorization from

Mr. Lehotsky to take the UTV off site.

       18.     Plaintiffs went to Mr. Lehotsky’s office with and clarified the use of the Honda

UTV and their participation in the team building/hunting trip. Mr. Lehotsky told Plaintiffs that he

did not foresee any disciplinary action against the parties involved in the trip because permission

from a VP was given. Mr. Lehotsky also stated that senior management had been on more hunting

and fishing trips than he could count, most much larger than the one Plaintiffs participated in.

Additionally, Mr. Lehotsky stated that the use of the Honda UTV was deemed authorized, that the

inquiry was closed, and it would not be included in Plaintiffs’ respective personnel files. Mr.

Lehotsky further advised Plaintiffs that next time the unit was taken off site to coordinate with

company insurance to make sure it is covered while off site.

       19.     Plaintiffs spoke to Ms. Bui shortly after their conversation with Mr. Lehotsky, and

she reiterated that no disciplinary action would be pursued against them regarding any of the

incidents, due to them having permission from various Managers/VP’s. Ms. Bui also advised the

matter was closed.




Plaintiffs’ Original Complaint                                                                    5
      Case 4:19-cv-04749 Document 1 Filed on 12/06/19 in TXSD Page 6 of 13



       20.     On August 29, 2018, around midnight, Salter and Hendricks both received an email

from Deanna Newcomb, Ethics Manager. Ms. Newcomb advised she wanted to speak with

Plaintiffs privately the next day at the O&M offices. Ms. Newcomb also advised Plaintiffs not to

tell anyone she wanted to meet with him.

       21.     Plaintiffs each met with Ms. Newcomb on August 30, 2018. Ms. Newcomb asked

Plaintiffs various questions regarding the team building/hunting trip and the ATV Honda matter.

Halfway through each interview, Erin O’Driscoll, Employment Law Advisor, walked in and

started taking notes. The two tried to get Plaintiffs to admit that other employees were using

contractors for personal use, accepting kickbacks, etc. Plaintiffs advised them that they had never

seen anyone doing the things they were being asked about. Newcomb and Driscoll seemed

disappointed. Ms. Newcomb advised that she could possibly need to speak with Plaintiffs again.

       22.     Around September 7, 2018, Plaintiffs received a meeting request from Ms.

Newcomb to meet on September 10. During this follow-up meeting Ms. Newcomb again discussed

the team building/hunting trip and asked various questions about other attendees. Erin O’Driscoll

was present for the entire meeting this time. Plaintiffs were asked again if anyone else participated

in anything of an unethical nature. Plaintiffs advised them they were not aware of any unethical

behavior and the meeting concluded.

       SALTER’S TERMINATION

       23.     On Friday, September 28, 2018, Salter was out on sick leave and received a phone

call from Mr. Gaskamp, asking him to come in for an important meeting. Salter advised Mr.

Gaskamp that his son was out of school sick, but Mr. Gaskamp stated that it was very important.

       24.     When Salter arrived at the office, he was greeted by Mike Wood from HR. Mr.

Wood asked Salter if he had downloaded any proprietary company information lately. Salter




Plaintiffs’ Original Complaint                                                                     6
      Case 4:19-cv-04749 Document 1 Filed on 12/06/19 in TXSD Page 7 of 13



responded that he had only downloaded normal working information. An unknown man joined the

conversation and asked Salter if he had any thumb drives. Salter thought that was strange, as

everyone on site works with external drives. The unknown man asked Salter where his were and

he took them to his office where they confiscated all his thumb drives. Salter asked Mr. Wood

what this was all about, and he advised Salter that IT had been watching his computer and

determined that he had been transferring large amounts of data. Salter told Mr. Wood that he

transferred very large data files all the time as part of his job duties. The files were hydrographic

survey files and aerial HD drone pics.

       25.     Mr. Wood then told Salter that they were done, and that Mr. Ed Lehotsky wanted

to see him in his office. Salter entered Lehotsky’s office and Mr. Lehotsky, Mr. Dumlao and Ms.

Bui were waiting for him. Ms. Bui closed the door and handed Salter what she said was a written

reprimand for an ethics violation for his participation in the hunting trip. Salter advised her that

they had already talked about this and he had provided proof that he was invited and had

permission, respectively. Ms. Bui then stated that the managers that approved the trip did not have

permission to give approval. Salter responded that it wasn’t right, but Ms. Bui told him that even

if he disagreed with the reprimand, he had to sign it stating he had received it and that this was not

a terminatable offense.

       26.     Ms. Bui immediately handed Salter a termination letter as a result of him taking the

Honda UTV off site. Salter explained once again that they had already discussed this incident. Ms.

Bui responded that again managers did not have authority to authorize him to take the vehicle off

site. Plaintiff looked at Mr. Lehotsky, who was advised by Mr. Hendricks before the Honda UTV

was taken off site, and he said, “Sorry Tom, the company has new management and is moving in

a different direction”. Ms. Bui compelled Salter to sign his termination letter.




Plaintiffs’ Original Complaint                                                                      7
      Case 4:19-cv-04749 Document 1 Filed on 12/06/19 in TXSD Page 8 of 13



        27.    When Ms. Bui left the room, Salter asked Mr. Lehotsky why he didn’t advise upper

management that he was aware of both incidents. Mr. Lehotsky responded that he was sorry, and

they were forcing to do this on his last day of work prior to his retirement. When Ms. Bui came

back to the room, Salter asked her if his termination was in any way related to his sexual

harassment complaint against Ms. Ruiz. Ms. Bui refused to respond Salter’s question. Mr.

Hendricks, who had also filed a sexual harassment claim against Ms. Ruiz was also terminated on

this date.

               HENDRICKS’ TERMINATION

        28.    On the same day that Salter received a phone call from Mr. Gaskamp, Hendricks

also received a phone call from him. As with Plaintiff Salter, Mr. Gaskamp asked Plaintiff

Hendricks to come in for an important meeting. When Hendricks arrived at Mr. Lehotsky’s office,

Mr. Lehotsky, Mr. Dumlao and Ms. Bui were waiting for him. Ms. Bui closed the door and handed

Hendricks what she said was a written reprimand for an ethics violation for his participation in the

hunting trip. Hendricks advised her that they had already talked about this and he had provided

proof that he was invited and had permission. Ms. Bui then stated that the managers that approved

the trip did not have permission to give approval. Ms. Bui compelled Hendricks to sign the

reprimand and informed him that it was not a terminatable offense.

        29.    Ms. Bui then handed Plaintiff Hendricks a termination letter as a result of him

authorizing Plaintiff Salter to take the Honda UTV off site. Hendricks again explained that they

had already discussed this incident. Ms. Bui responded that managers did not have authority to

authorize him to take the vehicle off site. Plaintiff looked at Mr. Lehotsky—the manager who

authorized Plaintiff Salter to take the Honda UTV off site. Mr. Lehotsky said, “Sorry, I tried but




Plaintiffs’ Original Complaint                                                                    8
      Case 4:19-cv-04749 Document 1 Filed on 12/06/19 in TXSD Page 9 of 13



there is nothing that I can do.” Ms. Bui compelled Hendricks to sign his termination letter and was

escorted off site by security.

       30.     Plaintiff Salter and Plaintiff Hendricks—both of whom had filed sexual harassment

complaints against Ms. Ruiz— were terminated on the same day. Plaintiff Salter and Plaintiff

Hendricks were also the only employees disciplined for the Honda UTV matter even though

multiple Cheniere employees knew of the Honda situation and participated in the team building

events it was used in.

                                       VI. CAUSES OF ACTION


                       1. Sex Discrimination Pursuant to Title VII of the
                 Civil Rights Act of 1964, as Amended, 42 U.S.C. § 2000e-2(a)

       31.     Plaintiffs incorporate by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

       32.     Plaintiffs are male, which, in the situation described above and for the purposes of

Title VII, make them a member of a protected class.

       33.     Plaintiffs were clearly qualified for their position at Cheniere, which the absence of

any disciplinary or similar record will show.

       34.     Plaintiffs were terminated by Defendant without cause, which is an ultimate form

of an adverse employment action an employee could face.

       35.     No action was ever taken against Ms. Ruiz by Defendant to remedy or stop Ms.

Ruiz’s harassing behavior towards Plaintiffs.

       36.     As such, Defendant discriminated against Plaintiffs on the basis of sex by taking an

adverse employment action against them, which action was never taken against similarly situated

non-members of Plaintiff’s protected class.




Plaintiffs’ Original Complaint                                                                     9
     Case 4:19-cv-04749 Document 1 Filed on 12/06/19 in TXSD Page 10 of 13



                            2. Retaliation Pursuant to Title VII of the

                 Civil Rights Act of 1964, as Amended, 42 U.S.C. § 2000e-3(a)

        37.    Plaintiffs incorporate by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

        38.    Plaintiffs made complaints about being sexually harassed in their workplace

through the channels that were made available to them by Defendant.

        39.    In response, instead of stopping the barrage of repetitive and persistent

inappropriate comments directed at Plaintiffs by their supervisor, responded by terminating

Plaintiffs.

        40.    As such, Cheniere retaliated against Plaintiffs, in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-3(a), as amended, by terminating Plaintiffs for Plaintiffs’

engagement in an activity protected by Title VII.

                                      3. TCHRA Retaliation

        41.    Plaintiffs incorporate by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

        42.    Defendant intentionally retaliated against Plaintiffs by terminating them after they

complained of discrimination at the hands of Defendant’s HR, contrary to the provisions of Section

§ 21.055 of the Texas Labor Code.

                                    4: TITLE VII AGE DISCRIMINATION

        43.    Plaintiffs incorporate by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

        44.    Defendant intentionally engaged in unlawful employment practices involving

Plaintiffs’ because of their age.




Plaintiffs’ Original Complaint                                                                     10
     Case 4:19-cv-04749 Document 1 Filed on 12/06/19 in TXSD Page 11 of 13



       45.     Defendant discriminated against Plaintiffs in connection with the compensation,

terms, conditions, and privileges of employment; or limited, segregated or classified Plaintiffs in

a manner that would deprive or tend to deprive them of any employment opportunity or adversely

affect their status because of Plaintiffs’ age, fifty-seven (57) years old and forty-one (41) years

old, in violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.

                                    5: THCRA AGE DISCRIMINATION

       46.     Plaintiffs incorporate by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

       47.     Defendant intentionally engaged in unlawful employment practices involving

Plaintiffs’ because of their age.

       48.     Chapter 21 of the Texas Labor Code protect persons forty years of age and older

against discriminatory employment practices based on age.

       49.     Defendant discriminated against Plaintiffs in connection with the compensation,

terms, conditions, and privileges of employment; or limited, segregated, or classified Plaintiffs in

a manner that would deprive or tend to deprive Plaintiffs of any employment opportunity or

adversely affect Plaintiffs’ status because of Plaintiffs’ age, fifty-seven (57) years old and forty-

one (41) years old, in violation of the Texas Labor Code § 21.051 et seq.

                                    6: ADEA RETALIATION

       50.     Plaintiffs incorporate by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

       51.     Defendant intentionally retaliated against Plaintiffs because of the complaints made

to Defendant of age discrimination in violation of the ADEA.

                                              VII.
                                         JURY DEMAND



Plaintiffs’ Original Complaint                                                                    11
     Case 4:19-cv-04749 Document 1 Filed on 12/06/19 in TXSD Page 12 of 13




       52.     Plaintiffs demand a jury on all issues to be tried in this matter. Plaintiffs submit the

jury demand and herein submits the jury fee.

                                            VIII.
                                       ATTORNEY’S FEES

       53.     Plaintiffs seek reasonable and necessary attorney’s fees for sex discrimination and

retaliation claims pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(k).

                                               PRAYER

       For these reasons, Plaintiffs pray that Defendant Cheniere be cited to appear and answer

herein, and that on final trial, Plaintiffs have judgment against Defendant for the following:

               a.      All damages to which Plaintiffs may be entitled pursuant to this Original

                       Complaint, or any amendments thereto, including but not limited to back

                       pay, future wages, reinstatement, upgrading, and compensation for benefits

                       not received;

               b.      Compensatory damages, including, but not limited to, emotional distress;

               c.      Past, present, and future physical pain and mental suffering;

               d.      Punitive damages;

               e.      Reasonable attorneys’ fees, as allowed by law (with conditional awards in

                       the event of appeal);

               f.      Pre-judgment interest at the highest rate permitted by law;

               g.      Post-judgment interest from the judgment until paid at the highest rate

                       permitted by law;

               h.      Costs of court; and

               i.      Any other relief to which Plaintiffs may be entitled at law or in equity,

                       which the Court may deem fair and just to award to Plaintiffs.


Plaintiffs’ Original Complaint                                                                      12
     Case 4:19-cv-04749 Document 1 Filed on 12/06/19 in TXSD Page 13 of 13



                                     Respectfully submitted,




                                    ___________________________
                                    Alfonso Kennard, Jr.
                                    Texas Bar No. 24036888
                                    Southern District I.D. 713316
                                    2603 Augusta Dr., Suite 1450
                                    Houston, Texas 77057
                                    Main: (713) 742-0900
                                    Fax: (713) 742-0951
                                    alfonso.kennard@kennardlaw.com
                                    ATTORNEY-IN-CHARGE FOR PLAINTIFFS

CO-COUNSEL FOR PLAINTIFFS:




Kevin T. Kennedy
Texas Bar No. 24009053
Southern District No. 305324
2603 Augusta Dr., Suite 1450
Houston, Texas 77057
(713) 742-0900 (main)
(713) 742-0951 (facsimile)
kevin.kennedy@kennardlaw.com




Plaintiffs’ Original Complaint                                               13
